20-12117-mew           Doc 182       Filed 11/25/20 Entered 11/25/20 11:10:00            Main Document
                                                 Pg 1 of 26



    UNITED STATES BANKRUPTCY COURT                        Chapter 11
    SOUTHERN DISTRICT OF NEW YORK

    In re:
                                                          Case No. 20-12117 (MEW)
                                 1
    COSMOLEDO, LLC, et al.
                                                          Jointly Administered

                            Debtors.

              ORDER ESTABLISHING DEADLINE FOR FILING PROOFS OF CLAIM
              AND APPROVING THE FORM AND MANNER OF NOTICE THEREOF

             Upon the application (the “Application”)2 of the “Debtors, for entry of an order (this

“Order”) (i) establishing deadlines (collectively, the “Bar Dates”) for (a) filing of Proofs of Claim

against the Debtors for claims that arose prior to September 10, 2020 (the “Petition Date”),

including claims arising under section 503(b)(9) of the Bankruptcy Code, and (b) filing

Administrative Claims under sections 503(b) and 507(a)(2) of the Bankruptcy Code that arose on

or before November 2, 2020; (ii) approving the form and manner of noticing thereof; and (iii)

granting related relief; and it appearing that such requested relief is in the best interests of the

Debtor, its estate, and creditors and that the Debtor has complied with the Bar Date Guidelines

such that no further notice is necessary; and after due deliberation and good and sufficient cause

appearing therefor, it is hereby; this Court having jurisdiction to consider the Application pursuant

to 28 U.S.C. §§ 157 and 1334; and venue of these chapter 11 cases and the Application in this


1
         The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, include: Cosmoledo, LLC (6787); Breadroll, LLC, (3279); 688 Bronx Commissary, LLC
(6515); 95 Broad Commissary, LLC (2335); 178 Bruckner Commissary, LLC (2581); 8 West Bakery, LLC (6421);
NYC 1294 Third Ave Bakery, LLC (2001); 921 Broadway Bakery, LLC (2352); 1800 Broadway Bakery, LLC (8939);
1535 Third Avenue Bakery, LLC (1011); 2161 Broadway Bakery, LLC (2767); 210 Joralemon Bakery, LLC (4779);
1377 Sixth Avenue Bakery, LLC (9717); 400 Fifth Avenue Bakery, LLC (6378); 1400 Broadway Bakery, LLC
(8529); 575 Lexington Avenue Bakery, LLC (9884); 685 Third Avenue Bakery, LLC (9613); 370 Lexington Avenue
Bakery, LLC (0672); 787 Seventh Avenue Bakery, LLC (6846); 339 Seventh Avenue Bakery, LLC (1406); and 55
Hudson Yards Bakery, LLC (7583).

2
         Capitalized terms not otherwise defined herein are to be given the meanings ascribed to them in the
Application.


                                                     1
20-12117-mew       Doc 182      Filed 11/25/20 Entered 11/25/20 11:10:00                Main Document
                                            Pg 2 of 26



district being proper pursuant to 28 U.S.C. §§ 1408 and 1409; and this matter being a core

proceeding pursuant to 28 U.S.C. § 157(b); and this Court having found that further notice of the

Application and the relief requested therein is not required under Section 2 of Court’s Procedural

Guidelines for Filing Requests for Orders to Set the Last Date for Filing Proofs of Claim; and a

hearing having been held to consider the relief requested in the Application; and this Court having

found and determined that the relief sought in the Application is in the best interests of the Debtors,

their estates, their creditors and all other parties-in-interest; and that the legal and factual bases set

forth in the Application establish just cause for the relief granted herein; and after due deliberation

and sufficient cause appearing therefor;

        IT IS HEREBY ORDERED THAT:

        1.      The Application is GRANTED as set forth herein.

        2.      The General Bar Date, Administrative Claims Bar Date, Governmental Bar Date,

Amended Schedule Bar Date, Rejection Bar Date, the Bar Date Notice Package; and the manner

of providing notice of the Bar Dates and filing of Proofs of Claim and Administrative Expense

Forms as proposed in the Application are approved. The Debtors are hereby authorized to serve

the Bar Date Notice Package as set forth in this Order.

        3.      Except as otherwise provided herein, all persons and entities, (including, without

limitation, individuals, partnerships, corporations, joint ventures, and trusts) that assert a claim, as

defined in section 101(5) of the Bankruptcy Code, against the Debtors which arose on or prior to

the Petition Date, including claims pursuant to section 503(b)(9) of the Bankruptcy Code (each, a

“503(b)(9) Claim”), shall file a proof of such claim so that it is actually received by Donlin Recano

& Company, Inc. (the “Notice and Claims Agent”) on or before January 8, 2021 at 4:00 p.m.

(Eastern Time) (the “General Bar Date”).




                                                    2
20-12117-mew      Doc 182      Filed 11/25/20 Entered 11/25/20 11:10:00             Main Document
                                           Pg 3 of 26



          4.   Notwithstanding any other provision hereof, proofs of claim filed by any

Governmental Unit (as defined in section 101(27) of the Bankruptcy Code) must be filed so as to

be actually received by the Claims and Noticing Agent on or before March 10, 2021, at 4:00 p.m.

(Eastern Time), or the first business day following the date that is 180 days after the date of the

orders for relief filed by the Debtors (the “Governmental Bar Date”).

          5.   Except as otherwise provided herein, all persons and entities, (including, without

limitation, individuals, partnerships, corporations, joint ventures, and trusts) holding any right to

payment constituting an actual, necessary cost or expense of administering these cases or

preserving the estates, including, but not limited to, claims under sections 365(d)(3), 365(d)(5), or

503(b)(1) through (8) of the Bankruptcy Code (excluding, for the avoidance of doubt, claims

arising under section 503(b)(9) of the Bankruptcy Code) that arose during the period from the

Petition Date through November 2, 2020 Closing Date, shall file an Administrative Expense Form

on or before January 8, 2021 at 4:00 p.m. (Eastern Time) (the “Administrative Claim Bar

Date”).

          6.   Any person or entity that holds a claim that arises from the rejection of an executory

contract or unexpired lease, as to which the order authorizing such rejection is dated on or before

the date of entry of this Order, must file a proof of claim based on such rejection on or before the

later of the applicable General Bar Date or the date that is 30 days after the date of the order

authorizing such rejection, and any person or entity that holds a claim that arises from rejection of

an executory contract or unexpired lease, as to which an order authorizing such rejection is dated

after the date of entry of this Order, must file a proof of claim on or before such date as the Court

may fix in the applicable order authorizing such rejection; and it is further




                                                  3
20-12117-mew       Doc 182   Filed 11/25/20 Entered 11/25/20 11:10:00             Main Document
                                         Pg 4 of 26



       7.     The following procedures for the filing of the Proof of Claim Form and the

Administrative Claim Form shall apply:

              a.      Proofs of claim must be submitted on the Proof of Claim Form attached
                      hereto as Exhibit 2 or otherwise conform substantially to Official
                      Bankruptcy Form No. 410;

              b.      Requests for payment of administrative claims shall conform substantially
                      to the Administrative Claim Form attached hereto as Exhibit 3;

              c.      Proofs of Claim and Administrative Claim Forms must be filed (a)
                      electronically through the website of the Notice and Claims Agent using the
                      interface      available     on       such      website      located     at
                      https://www.donlinrecano.com/Clients/mk/FileClaim; or (b) by hand
                      delivery or mailing the original proof of claim form either by U.S. Postal
                      Service mail or overnight delivery on or before the applicable Bar Date as
                      follows: If sent by mail, to: Donlin, Recano & Company, Inc., Re:
                      Cosmoledo, LLC, et al., P.O. Box 199043, Blythebourne Station, Brooklyn,
                      NY 11219. If sent by overnight delivery or hand delivery, to: Donlin,
                      Recano & Company, Inc., Re: Cosmoledo, LLC, et al., 6201 15th Avenue,
                      Brooklyn, NY 11219;

              d.      Proofs of Claim Forms and Administrative Expense Forms shall be deemed
                      filed only when actually received by the Claims and Noticing Agent on or
                      before the applicable Bar Date;

              e.      Proofs of Claim Forms and Administrative Expense Forms must (i) be
                      signed by the claimant or by an authorized agent of the claimant; (ii)
                      include supporting documentation (or, if such documentation is
                      voluminous, a summary) or an explanation as to why such documentation
                      is not available; (iii) be written in the English language; and (iv) be
                      denominated in United States currency;

              f.      In addition to the requirements set forth in (e) above, any proof of claim
                      asserting a 503(b)(9) Claim must also: (i) include the value of the goods
                      delivered to and received by the Debtors in the 20 days prior to the Petition
                      Date; (ii) attach any documentation identifying the particular invoices for
                      which the 503(b)(9) Claim is being asserted; and (iii) set forth whether any
                      portion of the 503(b)(9) Claim was satisfied by payments made by the
                      Debtors pursuant to any order of this Court authorizing the Debtors to pay
                      prepetition claims; and

              g.      Proofs of claim and Administrative Expense Forms must specify by name
                      and case number the Debtor against which the claim is filed. If the holder
                      asserts a claim against more than one Debtor or has claims against different
                      Debtors, a separate proof of claim form must be filed with respect to each


                                                4
20-12117-mew       Doc 182    Filed 11/25/20 Entered 11/25/20 11:10:00              Main Document
                                          Pg 5 of 26



                      Debtor. Any proof of claim purporting to indicate a claim against more than
                      one Debtor shall be deemed filed only against the first listed Debtor. Any
                      claim filed under the joint administration case number for these chapter 11
                      cases (Cosmoledo, LLC, et al., Case No. 20-2117) or otherwise without
                      identifying a Debtor shall be deemed filed only against Cosmoledo, LLC.

       8.     Proofs of Claim need not be filed as to the following types of claims:

              a.      Any claim as to which the holder has already filed a proof of claim against
                      the applicable Debtor(s) with the Clerk of the Bankruptcy Court for the
                      Southern District of New York or with the Notice and Claims Agent in a
                      form substantially similar to Official Bankruptcy Form No. 410 adopted by
                      the Court;

              b.      Any claim listed on the Schedules, provided that: (i) such claim is not
                      scheduled as “disputed,” “contingent” or “unliquidated,” (ii) the claimant
                      does not disagree with the amount, nature and priority of the claim as set
                      forth in the Schedules, and (iii) the claimant does not dispute that the claim
                      is an obligation of the specific Debtor against which the claim is listed in
                      the Schedules;

              c.      Any claim that has been allowed by a final order of the Court entered on or
                      before the applicable Bar Date;

              d.      Any claim that has been paid in full by any of the Debtors;

              e.      Any claim for which a specific deadline has previously been fixed by order
                      of the Court; and

              f.      Any claim allowable under § 503(b) and § 507(a) (2) of the Bankruptcy
                      Code as an expense of administration of the Debtor’s estate that arose after
                      November 2, 2020;

              g.      Any claim of a Debtor against any of the other Debtors, or any non- Debtor
                             subsidiaries of Cosmoledo, LLC having a claim against any of the
                      Debtors.

       9.     The following persons or entities, whose Administrative Expense Claim would

otherwise be subject to the Administrative Claims Bar Date pursuant to this Order, need not file

an Administrative Expense Form on or prior to any Bar Date:

              a.      the UST, on account of claims for fees payable pursuant to 28 U.S.C.
                      § 1930;




                                                5
20-12117-mew          Doc 182   Filed 11/25/20 Entered 11/25/20 11:10:00              Main Document
                                            Pg 6 of 26



                 b.      professionals retained by the Debtors or the Creditors Committee pursuant
                         to orders of this Court who assert administrative claims for fees and
                         expenses subject to the Court’s approval pursuant to Bankruptcy Code §§
                         330, 331, and 503(b);

                 c.      any person or entity whose Administrative Claim has been allowed by order
                         of the Court entered on or before the Administrative Claims Bar Date or
                         that has already been paid;

                 d.      any Administrative Claim on account of which a request for payment of
                         Administrative Claim has already been filed with either DRC or the Clerk
                         of the Bankruptcy Court; and

                 e.      governmental entities holding claims covered by sections 503(b)(1)(B), (C),
                         or (D) of the Bankruptcy Code.

       10.       Holders of equity security interests in the Debtors need not file proofs of interest

with respect to the ownership of such equity interests; provided, however, that if any such holder

asserts a claim against the Debtor (including a claim relating to an equity interest or the purchase

or sale of such equity interest), a proof of such claim must be filed on or prior to the applicable

Bar Date pursuant to the procedures set forth in this Order.

       11.       If the Debtors amend or supplement the Schedules subsequent to the date hereof,

the Debtors shall give notice of any amendment or supplement to the holders of claims affected

thereby, and such holders of claims shall file a proof of claim on or before the later of: (a) the

General Bar Date and (b) 4:00 p.m., Eastern Time, on the date that is 30 days after the date

that notice of the applicable amendment or supplement to the Schedules is served on such

entity (the “Amended Schedule Bar Date”). Any such holders of claims shall be given notice of

such deadline.

       12.       Nothing in this Order shall prejudice any right of the Debtors or any other party-in-

interest to dispute or assert offsets or defenses to any claim included in the Schedules.

       13.       Pursuant to Bankruptcy Rule 3003(c)(2), all holders of claims that fail to comply

with this Order by timely filing a proof of claim in appropriate form, if required, shall not be treated


                                                   6
20-12117-mew      Doc 182      Filed 11/25/20 Entered 11/25/20 11:10:00            Main Document
                                           Pg 7 of 26



as a creditor with respect to such claim for purposes of voting on or distribution under any plan of

reorganization filed in these chapter 11 cases.

       14.     A copy of the notice substantially in the form attached hereto as Exhibit 1 (the “Bar

Date Notice”) hereby is approved and shall be deemed adequate and sufficient if served by first-

class mail at least 35 days prior to the General Bar Date on:

                   a. the U.S. Trustee;

                   b. counsel for the Creditors’ Committee;

                   c. all persons or entities that have requested notice in these chapter 11 cases;

                   d. all persons or entities that have previously filed a proof of claim in these
                      chapter 11 cases;

                   e. all known creditors and potential holders of claims as of the date of the Bar
                      Date Order, including those listed in the Schedules as holding potential
                      claims against the Debtors;

                   f. all parties to executory contracts and unexpired leases of the Debtors;

                   g. all parties to pending litigation with the Debtors;

                   h. the Internal Revenue Service and all known applicable taxing authorities
                      and other governmental units;

                   i. such additional persons and entities as deemed appropriate by the Debtors.

       15.     With regard to those holders of claims listed on the Schedules, the Debtors shall

mail or electronically serve (if consented to by the claimant) one or more proof of claim forms (as

appropriate) substantially similar to the Proof of Claim Form, indicating on such form how the

Debtors have scheduled such claim in the Schedules (including the identity of the Debtor, the

amount of the claim and whether the claim has been scheduled as contingent, unliquidated or

disputed).




                                                  7
20-12117-mew      Doc 182      Filed 11/25/20 Entered 11/25/20 11:10:00            Main Document
                                           Pg 8 of 26



       16.     The Debtors and DRC are authorized and empowered to execute and deliver such

documents, and to take and perform all actions necessary to implement and effectuate the relief

granted in this Order.

       17.     The entry of this Order is without prejudice to the right of the Debtors to seek a

further order of this Court fixing a date by which holders of claims or interests not subject to the

Bar Dates established herein must file such proofs of claim or interest or be barred from doing so.

       18.     The requirements set forth in Local Rule 9013-1(b) are satisfied.

       19.     The requirements set forth in Local Rule 3003-1 and the Guidelines are satisfied.

       20.     This Court shall retain jurisdiction with respect to any matters, claims, rights or

disputes arising from or related to the Application or the implementation of this Order.


 Dated: New York, New York
       November 25, 2020

                                              /s/ Michael E. Wiles
                                              UNITED STATES BANKRUPTCY JUDGE


Approved in form and Substance:

Office of the United States Trustee

/s/ Brian Masumoto
By: Brian Masumoto, Esq.

Official Committee of Unsecured Creditors


/s/ Mark T. Power
By: Mark T. Power, Esq, Counsel




                                                 8
20-12117-mew   Doc 182   Filed 11/25/20 Entered 11/25/20 11:10:00   Main Document
                                     Pg 9 of 26



                                    Exhibit 1

                             Form of Bar Date Notice
20-12117-mew        Doc 182         Filed 11/25/20 Entered 11/25/20 11:10:00             Main Document
                                               Pg 10 of 26



    MINTZ & GOLD LLP
    600 Third Avenue, 25th Floor
    New York, New York 10016
    Telephone: (212) 696-4848
    Facsimile: (212) 696-1231
    Andrew R. Gottesman, Esq.
    Maria E. Garcia, Esq.
    Gabriel Altman, Esq.

    Attorneys for the Debtors

    UNITED STATES BANKRUPTCY COURT                        Chapter 11
    SOUTHERN DISTRICT OF NEW YORK

    In re:
                                                          Case No. 20-12117 (MEW)
                                1
    COSMOLEDO, LLC, et al.
                                                          Jointly Administered

                          Debtors.

                NOTICE OF DEADLINES REQUIRING FILING OF PROOFS
                  OF CLAIM FORMS ON OR BEFORE JANUARY 8, 2021

        TO ALL PERSONS AND ENTITIES WITH CLAIMS AGAINST ANY OF THE
           DEBTOR ENTITIES LISTED ON PAGES 1 AND 2 OF THIS NOTICE:

On _____________ __, 2020, the United States Bankruptcy Court for the Southern District of New
York (the “Court”) entered an order [ECF No.: ___ ] (the “Bar Date Order”) in the chapter 11
cases of Cosmoledo LLC (“Cosmoledo”) and certain of its affiliates, the debtors and debtors in
possession in the above-captioned cases (collectively, the “Debtors”), establishing January 8,
2021 at 4:00 p.m. (Eastern Time) (the “General Bar Date”) as the general deadline for each
person or entity (including individuals, partnerships, corporations, joint ventures and trusts) to file
a proof of claim against any of the Debtors listed below:




1
         The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, include: Cosmoledo, LLC (6787); Breadroll, LLC, (3279); 688 Bronx Commissary, LLC
(6515); 95 Broad Commissary, LLC (2335); 178 Bruckner Commissary, LLC (2581); 8 West Bakery, LLC (6421);
NYC 1294 Third Ave Bakery, LLC (2001); 921 Broadway Bakery, LLC (2352); 1800 Broadway Bakery, LLC (8939);
1535 Third Avenue Bakery, LLC (1011); 2161 Broadway Bakery, LLC (2767); 210 Joralemon Bakery, LLC (4779);
1377 Sixth Avenue Bakery, LLC (9717); 400 Fifth Avenue Bakery, LLC (6378); 1400 Broadway Bakery, LLC
(8529); 575 Lexington Avenue Bakery, LLC (9884); 685 Third Avenue Bakery, LLC (9613); 370 Lexington Avenue
Bakery, LLC (0672); 787 Seventh Avenue Bakery, LLC (6846); 339 Seventh Avenue Bakery, LLC (1406); and 55
Hudson Yards Bakery, LLC (7583).
20-12117-mew      Doc 182      Filed 11/25/20 Entered 11/25/20 11:10:00             Main Document
                                          Pg 11 of 26



                   Debtor                          Debtor’s EIN              Case Number
 Cosmoledo, LLC                                 XX-XXXXXXX              20-12117 (MEW)
 Breadroll, LLC                                 XX-XXXXXXX              20-12118 (MEW)
 688 Bronx Commissary, LLC                      XX-XXXXXXX              20-12119 (MEW)
 95 Broad Commissary, LLC                       XX-XXXXXXX              20-12120 (MEW)
 178 Bruckner Commissary, LLC                   XX-XXXXXXX              20-12121 (MEW)
 8 West Bakery, LLC                             XX-XXXXXXX              20-12122 (MEW)
 NYC 1294 Third Ave Bakery, LLC                 XX-XXXXXXX              20-12123 (MEW)
 921 Broadway Bakery, LLC                       XX-XXXXXXX              20-12124 (MEW)
 1800 Broadway Bakery, LLC                      XX-XXXXXXX              20-12125 (MEW)
 1535 Third Avenue Bakery, LLC                  XX-XXXXXXX              20-12126 (MEW)
 2161 Broadway Bakery, LLC                      XX-XXXXXXX              20-12127 (MEW)
 210 Joralemon Bakery, LLC                      XX-XXXXXXX              20-12128 (MEW)
 1377 Sixth Avenue Bakery, LLC                  XX-XXXXXXX              20-12129 (MEW)
 400 Fifth Avenue Bakery, LLC                   XX-XXXXXXX              20-12130 (MEW)
 1400 Broadway Bakery, LLC                      XX-XXXXXXX              20-12131 (MEW)
 575 Lexington Avenue Bakery, LLC               XX-XXXXXXX              20-12132 (MEW)
 685 Third Avenue Bakery, LLC                   XX-XXXXXXX              20-12133 (MEW)
 370 Lexington Avenue Bakery, LLC               XX-XXXXXXX              20-12134 (MEW)
 787 Seventh Avenue Bakery, LLC                 XX-XXXXXXX              20-12135 (MEW)
 339 Seventh Avenue Bakery, LLC                 XX-XXXXXXX              20-12136 (MEW)
 55 Hudson Yards Bakery, LLC                    XX-XXXXXXX              20-12137 (MEW)

        The General Bar Date, the other deadlines established by the Bar Date Order, and the
procedures set forth below for filing proofs of claim apply to all claims against any of the Debtors
that arose prior to September 10, 2020, the date on which the Debtors commenced these chapter
11 cases (the “Petition Date”), except for those holders of claims listed in Section 4 below that are
specifically excluded from the filing requirements established by the Bar Date Order.
Governmental units have until March 10, 2021, at 4:00 p.m., Eastern Time, the first business
day following the date that is 180 days after the order for relief, to file proofs of claim.

       1.      WHO MUST FILE A PROOF OF CLAIM

        You MUST file a proof of claim to vote on a chapter 11 plan filed by the Debtors or to
share in distributions from the Debtors’ bankruptcy estates if you have a claim that arose prior to
the Petition Date, and the claim is not of the types of claim described in Section 4 below. Claims
based on acts or omissions of the Debtors that occurred before the Petition Date must be filed on
or prior to the applicable Bar Date, even if such claims are not now fixed, liquidated or certain, or
did not mature or become fixed, liquidated or certain before the Petition Date.

       The Bar Date Order establishes the following bar dates for filing proofs of claim in these
chapter 11 cases (collectively, the “Bar Dates”):

       a.      General Bar Date. Except as otherwise described in this Notice, all persons and
               entities that hold a claim against any of the Debtors that arose prior to the Petition


                                                 2
20-12117-mew      Doc 182      Filed 11/25/20 Entered 11/25/20 11:10:00             Main Document
                                          Pg 12 of 26



               Date shall file a proof of claim as described in this Notice by January 8, 2021
               at 4:00 p.m., Eastern time. For the avoidance of doubt, the General Bar Date applies
               to claims asserted pursuant to section 503(b)(9) of the Bankruptcy Code (a
               “503(b)(9) Claim”).

       b.      Amended Schedule Bar Date. If any of the Debtors amends or supplements its
               schedules of assets and liabilities and statements of financial affairs filed in these
               cases (the “Schedules”), any claimant affected by such amendment or supplement
               must file a proof of claim or make any amendments to a previously filed proof of
               claim on or before the date that is the later of (i) the General Bar Date and (ii)
               4:00 p.m., Eastern Time, on the date that is 30 days after the date that notice
               of the applicable amendment or supplement to the Schedules is served on the
               claimant (the “Amended Schedule Bar Date”).

       c.      Governmental Bar Date. All governmental units (as defined in section 101(27) of
               the Bankruptcy Code (as defined below)) holding claims against any of the Debtors
               that arose or are deemed to have arisen prior to   the Petition Date must file
               proofs of claim by March 10, 2021, at 4:00 p.m., Eastern Time (the
               “Governmental Bar Date”).

       d.      Rejection Bar Date. Any person or entity that holds a claim that arises from the
               rejection of an executory contract or unexpired lease, as to which the order
               authorizing such rejection is dated on or before the date of entry of this Order, must
               file a proof of claim based on such rejection on or before the later of the applicable
               General Bar Date or the date that is 30 days after the date of the order authorizing
               such rejection, and any person or entity that holds a claim that arises from rejection
               of an executory contract or unexpired lease, as to which an order authorizing such
               rejection is dated after the date of entry of the Bar Date Order, must file a proof of
               claim on or before such date as the Court may fix in the applicable order authorizing
               such rejection.

       Under Section 101(5) of the Bankruptcy Code and as used in this Notice, the word “claim”
means: (a) a right to payment, whether or not such right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable,
secured, or unsecured; or (b) a right to an equitable remedy for breach of performance if such
breach gives rise to a right to payment, whether or not such right to an equitable remedy is reduced
to judgment, fixed, contingent, matured, unmatured, disputed, undisputed, secured or unsecured.

       2.      WHAT TO FILE

         Enclosed is a proof of claim form for use in these chapter 11 cases. You may also use
another proof of claim form that conforms substantially to Official Bankruptcy Form No. 410. If
your claim has been listed on the Debtors’ Schedules, the attached proof of claim form also sets
forth: (a) the amount of your claim as scheduled by the Debtors; (b) the identity of the Debtor
against which your claim is scheduled; (c) whether your claim is scheduled as disputed, contingent
or unliquidated; and (d) whether your claim is scheduled as a secured claim, an unsecured priority
claim, or an unsecured nonpriority claim. You will receive a separate proof of claim form for each


                                                 3
20-12117-mew      Doc 182      Filed 11/25/20 Entered 11/25/20 11:10:00             Main Document
                                          Pg 13 of 26



claim scheduled in your name by the Debtors. You may utilize the claim form(s) provided by the
Debtors to file your claim. Additional proof of claim forms may be obtained at
www.donlinrecano.com/maisonkayserusa or http://www.uscourts.gov/forms/bankruptcy-forms/proof-
claim-0.

        All proofs of claim must be signed by the claimant or, if the claimant is not an individual,
by an authorized agent of the claimant. Your signature may be digitally signed if your claim is
filed electronically. Each proof of claim form must be written in English and be denominated in
United States currency. You should attach to your completed proof of claim form any documents
on which the claim is based (or, if such documents are voluminous, attach a summary) or an
explanation as to why the documents are not available.

        In addition to the requirements set forth in the immediately preceding paragraph, any proof
of claim asserting a 503(b)(9) Claim must also: (i) include the value of the goods delivered to and
received by the Debtors in the 20 days prior to the Petition Date; (ii) attach any documentation
identifying the particular invoices for which the 503(b)(9) Claim is being asserted; and (iii) set
forth whether any portion of the 503(b)(9) Claim was satisfied by payments made by the Debtors
pursuant to any order of the Court authorizing the Debtors to pay prepetition claims.

        Your proof of claim form must not contain complete social security numbers or
taxpayer identification numbers (only the last four digits), a complete birth date (only the
year), the name of a minor (only the minor’s initials) or a financial account number (only the
last four digits of such financial account).

          All holders of claims against more than one Debtor must file a separate proof of claim with
respect to each such Debtor. Each holder of a claim must identify on its proof of claim form the
specific Debtor against which its claim is asserted. Any claim that references only the Debtors’
joint administration case number (Cosmoledo, LLC, et al., Case No. 20-12117) or that otherwise
fails to identify a Debtor shall be deemed as filed only against Debtor Cosmoledo, LLC. If more
than one Debtor is listed on the form, the proof of claim will be treated as filed only against the
first listed Debtor. A list of the names of the Debtors and their case numbers is set forth on pages
1 and 2 of this Notice.

       3.      WHEN AND WHERE TO FILE

       Except as provided for herein, all proofs of claim must be filed so as to be received on
or before the applicable Bar Date:

       IF SENT BY UNITED STATES POSTAL SERVICE, SEND TO:

        Donlin, Recano & Company, Inc.
        Re: Cosmoledo, LLC, et al.
        P.O. Box 199043
        Blythebourne Station
        Brooklyn, NY 11219




                                                 4
20-12117-mew        Doc 182     Filed 11/25/20 Entered 11/25/20 11:10:00             Main Document
                                           Pg 14 of 26



       IF SENT BY HAND DELIVERY OR OVERNIGHT DELIVERY, SEND TO:

       Donlin, Recano & Company, Inc.
       Re: Cosmoledo, LLC, et al.
       6201 15th Avenue
       Brooklyn, NY 11219

IF ELECTRONICALLY:

        The website established by DRC, using the interface available on such website located at
https://www.donlinrecano.com/Clients/mk/FileClaim.

        Proofs of claim will be deemed filed only when received at the address listed above or
filed electronically on or before the applicable Bar Date. Proofs of claim may NOT be delivered
by facsimile, telecopy or electronic mail transmission.

       4.         CLAIMS FOR WHICH A PROOF OF CLAIM NEED NOT BE FILED

       You do not need to file a proof of claim on or prior to the applicable Bar Date described in
this Notice if your claim falls into one of the following categories:

            (a)    Any that has been asserted in a filed, signed proof of claim against the
                   applicable Debtor(s) with the Clerk of the Bankruptcy Court for the Southern
                   District of New York or with DRC, the Debtors’ claims agent, in a form
                   substantially similar to Official Bankruptcy Form No. 410;

            (b)    Any claim listed on the Schedules, provided that: (i) such claim is not scheduled
                   as “disputed,” “contingent” or “unliquidated,” (ii) the claimant does not
                   disagree with the amount, nature and priority of the claim as set forth in the
                   Schedules, and (iii) the claimant does not dispute that the claim is an obligation
                   only of the specific Debtor against which the claim is listed in the Schedules;

            (c)    Any claim that has been allowed by a final order of the Court entered on or
                   before the applicable Bar Date;

            (d)    Any claim that has been paid in full by any of the Debtors;

            (e)    A claim for which a different deadline previously has been fixed by order of the
                   Court;

            (f)    The claim of any Debtor against another Debtor, or any of the non-Debtor
                   subsidiaries of Cosmoledo, LLC having a claim against any of the Debtors; and

            (g)    Any claim that is allowable under sections 503(b) and 507(a)(2) of the
                   Bankruptcy Code as an administrative expense that arose after November 2,
                   2020.




                                                   5
20-12117-mew       Doc 182     Filed 11/25/20 Entered 11/25/20 11:10:00             Main Document
                                          Pg 15 of 26



        If you are a holder of an equity interest in any of the Debtors, you need not file a proof of
interest with respect to the ownership of such equity interest at this time. However, if you assert a
claim against any of the Debtors, including a claim relating to such equity interest or the purchase
or sale of such interest, a proof of such claim must be filed on or prior to the applicable Bar Date
pursuant to the procedures set forth in this Notice.

        This Notice is being sent to many persons and entities that have had some relationship with
or have done business with the Debtors but may not have an unpaid claim against the Debtors. The
fact that you have received this Notice does not mean that you have a claim or that the Debtors or
the Court believe that you have a claim against the Debtors.

       5.      EXECUTORY CONTRACTS AND UNEXPIRED LEASES

        If you have a claim arising out of the rejection of an executory contract or unexpired lease
as to which the order authorizing such rejection is dated on or before the date hereof, the date of
entry of the Bar Order, you must file a proof of claim by the Bar Date. Any person or entity that has
a claim arising from the rejection of an executory contract or unexpired lease, as to which the order
is dated after the date of entry of the Bar Order, you must file a proof of claim with respect to such
claim by the date fixed by the Court in the applicable order authorizing rejection of such contract
or lease.

     6.  CONSEQUENCES OF FAILURE TO FILE A PROOF OF CLAIM BY THE
BAR DATE

     ANY HOLDER OF A CLAIM THAT IS NOT EXEMPTED FROM THE
REQUIREMENTS OF THE BAR DATE ORDER, AS SET FORTH IN SECTION 4 ABOVE,
AND THAT FAILS TO TIMELY FILE A PROOF OF CLAIM IN THE APPROPRIATE FORM
BY THE APPLICABLE BAR DATE AS DESCRIBED IN THIS NOTICE, SHALL BE
FOREVER BARRED, ESTOPPED AND ENJOINED FROM: (A) ASSERTING THE
APPLICABLE CLAIM AGAINST THE DEBTORS OR THEIR ESTATES OR PROPERTY, OR
(B) VOTING ON OR RECEIVING ANY DISTRIBUTION UNDER ANY PLAN OF
REORGANIZATION IN THESE CHAPTER 11 CASES, EXCEPT, IN EACH CASE, TO THE
EXTENT SUCH CLAIM IS IDENTIFIED IN THE SCHEDULES AS AN UNDISPUTED,
NONCONTINGENT AND LIQUIDATED CLAIM HELD BY SUCH ENTITY.

       7.      THE DEBTORS’ SCHEDULES AND ACCESS THERETO

        You may be listed as the holder of a claim against one or more of the Debtors in the
Debtors’ Schedules. To determine if and how you are listed on the Schedules, please refer to the
descriptions set forth on the enclosed proof of claim form(s) regarding the nature, amount and
status of your claim(s). If the Debtors believe that you may hold claims against more than one
Debtor, you will receive multiple proof of claim forms, each of which will reflect the nature and
amount of your claim against one Debtor, as listed in the Schedules.

       If you rely on the Debtors’ Schedules, it is your responsibility to determine that the claim
is accurately listed in the Schedules. However, you may rely on the enclosed form, which lists


                                                  6
20-12117-mew      Doc 182      Filed 11/25/20 Entered 11/25/20 11:10:00            Main Document
                                          Pg 16 of 26



your claim as scheduled, identifies the Debtor against which it is scheduled, and specifies whether
the claim is disputed, contingent or unliquidated. If you agree with the nature, amount and status
of your claim as listed in the Debtors’ Schedules, and if you do not dispute that your claim is only
against the Debtor(s) specified by the Debtors in the Schedules, and if your claim is not described
in the Schedules as “disputed,” “contingent” or “unliquidated,” you need not file a proof of claim.
Otherwise, or if you decide to file a proof of claim, you must do so before the applicable Bar Date
in accordance with the procedures set forth in this Notice.

         Copies of the Debtors’ Schedules, the Bar Date Order and other information and documents
regarding the Debtors’ chapter 11 cases are available for a fee from the Court’s website at
https://ecf.nysb.uscourts.gov. A login and password to the Court’s Public Access to Court
Electronic Records (“PACER”) system are required to access this information and can be obtained
through the PACER Service Center at www.pacer.gov.

        Copies of the Schedules, the Bar Date Order and other information and documents
regarding these chapter 11 cases may be examined between the hours of 9:00 a.m. and 4:30 p.m.,
Monday through Friday at the Office of the Clerk of the Bankruptcy Court, One Bowling Green,
Room 534, New York, NY 10004-1408; and are also available free from charge from the website
of the Debtors’ claims agent at www.donlinrecano.com/maisonkayserusa, or by written request to
the Debtors’ claims agent at the address listed above in Section 3 of this Notice or by calling 1
(800) 467-0821 (for callers in the United States).

       Questions concerning the contents to this Notice and requests for proofs of claim should
be directed to DRC at 1 (800) 467-0821 (for callers in the United States) or via email to
maisonkayserusainfo.com. Please note that neither DRC staff nor counsel to the Debtors are
permitted to give you legal advice. You should consult your own attorney for assistance regarding
any other inquiries, such as questions concerning the completion or filing of a proof of claim.

     A HOLDER OF A POSSIBLE CLAIM AGAINST THE DEBTORS SHOULD
CONSULT AN ATTORNEY REGARDING ANY MATTERS NOT COVERED BY THIS
NOTICE, SUCH AS WHETHER THE HOLDER SHOULD FILE A PROOF OF CLAIM.


Dated: ___________, 2020                             BY ORDER OF THE COURT
       New York, New York




                                                 7
20-12117-mew   Doc 182   Filed 11/25/20 Entered 11/25/20 11:10:00   Main Document
                                    Pg 17 of 26



                                    Exhibit 2

                               Proof of Claim Form
        20-12117-mew
United States              DocSouthern
              Bankruptcy Court, 182 Filed    11/25/20
                                       District          Entered 11/25/20 11:10:00
                                                of New York                                                               Main Proof
                                                                                                                               Document
                                                                                                                                     of Claim
                                                                       Pgclaim
Fill in this information to identify the case (Select only one Debtor per  18form):
                                                                               of 26
                                                                                                                      Your claim is scheduled by the Debtor as:
  Cosmoledo, LLC                    921 Broadway Bakery, LLC         1400 Broadway Bakery, LLC
   (Case No. 20-12117)                (Case No. 20-12124)               (Case No. 20-12131)
  Breadroll, LLC                    1800 Broadway Bakery, LLC        575 Lexington Avenue Bakery, LLC
   (Case No. 20-12118)                (Case No. 20-12125)               (Case No. 20-12132)
  688 Bronx Commissary, LLC         1535 Third Avenue Bakery, LLC    685 Third Avenue Bakery, LLC
   (Case No. 20-12119)                (Case No. 20-12126)               (Case No. 20-12133)
  95 Broad Commissary, LLC          2161 Broadway Bakery, LLC        370 Lexington Bakery, LLC
   (Case No. 20-12120)                (Case No. 20-12127)               (Case No. 20-12134)
  178 Bruckner Commissary, LLC      210 Joralemon Bakery, LLC        787 Seventh Avenue Bakery, LLC
   (Case No. 20-12121)                (Case No. 20-12128)               (Case No. 20-12135)
  8 West Bakery, LLC                1377 Sixth Avenue Bakery, LLC    339 Seventh Avenue Bakery, LLC
   (Case No. 20-12122)                (Case No. 20-12129)               (Case No. 20-12136)
  NYC 1294 Third Ave Bakery, LLC    400 Fifth Avenue Bakery, LLC     55 Hudson Yards Bakery, LLC
   (Case No. 20-12123)                (Case No. 20-12130)               (Case No. 20-12137)

Proof of Claim                                                                                                                                     4/19
Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. Do not use this form to make a
request for payment of an administrative expense, other than a claim arising under section 503(b)(9) of the Bankruptcy Code. Make such a request
according to 11 U.S.C. § 503.
Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
explain in an attachment.
A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.
Fill in all the information about the claim as of the date the case was filed.
Part 1:      Identify the Claim
1. Who is the current creditor?      Name and address of creditor (the person or entity to be paid for this claim):
   Name and address of the
   creditor.




                                     Other names the creditor used with the debtor: ______________________________________________________
2. Has this claim been acquired
   from someone else?                 No                   Yes.
                                                              From whom? _____________________________________________________________
3. Where should notices and          Where should notices to the creditor be sent?         Where should payments to the creditor be sent? (if
   payments to the creditor be                                                             different)
   sent?
                                     Name: ________________________________________                Name: ____________________________________
  Federal Rule of Bankruptcy
  Procedure (FRBP) 2002(g).          Address: ______________________________________               Address: __________________________________

                                     City: __________________ State: ____ Zip: __________          City: __________________ State: ____ Zip: ______

                                     Phone: _______________________________________                Phone: ____________________________________

                                     Email: ________________________________________               Email: _____________________________________

4. Does this claim amend one                                                                                                Filed on
   already filed?                     No                     Yes. Claim number on court                                   (MM/DD/YYYY):
                                                                claims registry (if known): ____________________            ______________
5. Do you know if anyone else
   has filed a proof of claim for     No                     Yes.
   this claim?                                                 Who made the earlier filing? ________________________________________________

Part 2:      Give Information About the Claim as of the Date the Case was Filed
6. Do you have any number you
   use to identify the debtor?        No                     Yes. Last 4 digits of the debtor’s
                                                                account or any identification number used: _____ _____ _____ _____
7. How much is the claim?
                                     $______________________            Does this amount include interest or other charges?
                                                                         No                    Yes. Attach statement itemizing interest, fees,
                                                                                                   expenses, or other charges required by Bankruptcy
                                                                                                   Rule 3001(c)(2)(A).
8. What is20-12117-mew
          the basis of the claim?          Doc   182Goods
                                            Examples:     Filed
                                                             sold, 11/25/20       Entered
                                                                   money loaned, lease,        11/25/20
                                                                                        services performed, 11:10:00
                                                                                                            personal injury Main Document
                                                                           PgAttach
                                            or wrongful death, or credit card. 19 ofredacted
                                                                                      26 copies of any documents             _________________________
                                            supporting the claim required by Bankruptcy Rule 3001(c). Limit disclosing
                                            information that is entitled to privacy, such as health care information.             _________________________
9. Is all or part of the claim               No                    Nature of property:                                                 Motor vehicle
   secured?                                  Yes. The claim is            Real estate. If the claim is secured by the debtor’s        Other (describe):
                                                secured by a lien         principal residence, file a Mortgage Proof of Claim
                                                on property.              Attachment (Official Form 410-A) with this Proof of Claim.   ____________________
                                            Basis for perfection: ____________________________________________________________________________
                                            Attach redacted copies of documents, if any, that show evidence of perfection of a security interest (for example, a
                                            mortgage, lien, certificate of title, financing statement, or other document that shows the lien has been filed or
                                            recorded.)
                                            Value of property: $_____________________             Amount of the claim that is secured: $_____________________
                                            Amount of the claim that is unsecured (the sum of the secured
                                            and unsecured amounts should match the amount in line 7):           $_____________________________________
                                            Amount necessary to cure any default                                Annual interest rate                   Fixed
                                            as of the date of the petition:    $__________________              (when case was filed):    _____%       Variable
10. Is this claim based on a
    lease?                                   No                   Yes. Amount necessary to cure any
                                                                      default as of the date of the petition. $_______________________________________
11. Is this claim subject to a right         No                   Yes. Identify the property:
    of setoff?                                                        ___________________________________________________
12. Is all or part of the claim              No                   Yes. Check all that apply:                                     Amount entitled to
    entitled to priority under 11                                                                                                     priority
    U.S.C. § 507(a)?                                  Domestic support obligations (including alimony and child support)
                                                        under 11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).                               $____________________
    A claim may be partly priority
    and partly nonpriority. For                       Up to $3,025* of deposits toward purchase, lease, or rental of property
    example, in some categories,                        or services for personal, family, or household use. 11 U.S.C. § 507(a)(7). $____________________
    the law limits the amount                         Wages, salaries, or commissions (up to $13,650*) earned within 180
    entitled to priority.                              days before the bankruptcy petition is filed or the debtor’s business
                                                       ends, whichever is earlier. 11 U.S.C. § 507(a)(4).                          $____________________
    * Amounts are subject to adjustment
    on 4/01/22 and every 3 years after                Taxes or penalties owed to governmental units. 11 U.S.C. § 507(a)(8).         $____________________
    that for cases begun on or after the
    date of adjustment.                               Contributions to an employee benefit plan. 11 U.S.C. § 507(a)(5).             $____________________
                                                      Other. Specify subsection of 11 U.S.C. § 507(a)(___) that applies.            $____________________
13. Is all or part of the claim             No
   entitled to priority under
   11 U.S.C. § 503(b)(9)?                   Yes. Indicate the amount of your claim arising from the value of any goods received by the debtor within 20
                                             days before the date of commencement of the above case, in which the goods have been sold to the Debtor in
                                             the ordinary course of such Debtor’s business. Attach documentation supporting such claim.
                                                                                                                                      $_____________________
Part 3:       Sign Below
The person completing this proof            Check the appropriate box:
of claim must sign and date it.              I am the creditor.
FRBP 9011(b).                                I am the creditor’s attorney or authorized agent.
                                             I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
If you file this claim electronically,       I am a guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
FRBP 5005(a)(2) authorizes courts           I understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when
to establish local rules specifying         calculating the amount of the claim, the creditor gave the debtor credit for any payments received toward the
what a signature is.                        debt.
                                            I have examined the information in this Proof of Claim and have a reasonable belief that the information is true
A person who files a fraudulent             and correct.
claim could be fined up to                  I declare under penalty of perjury that the foregoing is true and correct.
$500,000, imprisoned for up to 5
                                            Executed on date (MM/DD/YYYY): _____________________
years, or both. 18 U.S.C. §§ 152,
157, and 3571.
                                            Signature: ________________________________________
                                            Print the name of the person who is completing and signing this claim:

                                            First name: _________________________ Middle: _____________________ Last:__________________________
                                            Title: _________________________________________________________________________________________
                                            Company (identify the corporate servicer as the
                                            company if the authorized agent is a servicer): _______________________________________________________
                                            Address: ______________________________________________________________________________________
                                            City: ___________________________________________________ State: ___________ Zip: _________________
                                            Phone: ___________________________________ Email: ______________________________________________
         20-12117-mew             Doc 182        Filed 11/25/20 Entered 11/25/20 11:10:00              Main Document
                                                            Pg 20 of 26




Instructions for Proof of Claim
United States Bankruptcy Court                                                                                              12/15

These instructions and definitions generally explain the law. In certain circumstances, such as bankruptcy cases that debtors
do not file voluntarily, exceptions to these general rules may apply. You should consider obtaining the advice of an attorney,
especially if you are unfamiliar with the bankruptcy process and privacy regulations.


    A person who files a fraudulent claim could be fined up
    to $500,000, imprisoned for up to 5 years, or both.
    18 U.S.C. §§ 152, 157 and 3571.



                                                                       number, or financial account number, and only the
How to fill out this form
                                                                       year of any person’s date of birth. See Bankruptcy
 Fill in all of the information about the claim as of the             Rule 9037.
     date the case was filed.
                                                                     For a minor child, fill in only the child’s initials and the
                                                                       full name and address of the child’s parent or
 Fill in the caption at the top of the form.    You must fill in
                                                                       guardian. For example, write A.B., a minor child (John
     the specific Debtor name and case number against which
     your claim is being asserted. Indicate the Debtor against         Doe, parent, 123 Main St., City, State). See Bankruptcy
     which you assert a claim by checking the appropriate box.         Rule 9037.
     If you are asserting claims against more than one Debtor,
     you MUST file a separate proof of claim for each debtor.       Confirmation that the claim has been filed
     If you are asserting claims against more than one Debtor,
     you MUST file a separate proof of claim for each debtor.       To receive confirmation that the claim has been filed, either
                                                                    enclose a stamped self-addressed envelope and a copy of this
                                                                    form or you may access the claims agent’s website
 If the claim has been acquired from someone else,
     then state the identity of the last party who owned the        (www.donlinrecano.com/maisonkayserusa) to view the filed
     claim or was the holder of the claim and who transferred       form.
     it to you before the initial claim was filed.
                                                                    Understand the terms used in this form
 Attach any supporting documents to this form.
                                                                    Administrative expense: Generally, an expense that arises
     Attach redacted copies of any documents that show that the
                                                                    after a bankruptcy case is filed in connection with operating,
     debt exists, a lien secures the debt, or both. (See the
                                                                    liquidating, or distributing the bankruptcy estate.
     definition of redaction on the reverse page.)
                                                                    11 U.S.C. § 503.
     Also attach redacted copies of any documents that show
                                                                    Administrative expense claim under 11 U.S.C. § 503(b)(9):
     perfection of any security interest or any assignments or
                                                                    Administrative expense claims under 11 U.S.C. § 503(b)(9)
     transfers of the debt. In addition to the documents, a         include a claim arising from the value of any goods received by
     summary may be added. Federal Rule of Bankruptcy               the Debtor within 20 days before the date of commencement of
     Procedure (called “Bankruptcy Rule”) 3001(c) and (d).          the above case, in which the goods have been sold to the Debtor
                                                                    in the ordinary course of the Debtor’s business. Attach
 Do not attach original documents because
                                                                    documentation supporting such claim.
     attachments may be destroyed after scanning.                   Claim: A creditor’s right to receive payment for a debt that the
                                                                    debtor owed on the date the debtor filed for bankruptcy. 11
 If the claim is based on delivering health care goods             U.S.C. §101(5). A claim may be secured or unsecured.
     or services, do not disclose confidential health care
     information. Leave out or redact confidential
     information both in the claim and in the attached
     documents.

 A Proof of Claim form and any attached documents
     must show only the last 4 digits of any social
     security number, individual’s tax identification
        20-12117-mew            Doc 182         Filed 11/25/20 Entered 11/25/20 11:10:00                Main Document
                                                           Pg 21 of 26

Creditor: A person, corporation, or other entity to whom a          Examples of liens on property include a mortgage on real
debtor owes a debt that was incurred on or before the date the      estate or a security interest in a car. A lien may be voluntarily
debtor filed for bankruptcy. 11 U.S.C. §101(10).                    granted by a debtor or may be obtained through a court
                                                                    proceeding. In some states, a court judgment may be a lien.
Debtor: A person, corporation, or other entity who is in
bankruptcy. Use the debtor’s name and case number as shown
in the bankruptcy notice you received. 11 U.S.C. § 101(13).         Setoff: Occurs when a creditor pays itself with money
                                                                    belonging to the debtor that it is holding, or by canceling a
Evidence of perfection: Evidence of perfection of a security        debt it owes to the debtor.
interest may include documents showing that a security
interest has been filed or recorded, such as a mortgage, lien,
                                                                    Uniform claim identifier: An optional 24-character identifier
certificate of title, or financing statement.
                                                                    that some creditors use to facilitate electronic payment.
Information that is entitled to privacy: A Proof of Claim
form and any attached documents must show only the last 4
                                                                    Unsecured claim: A claim that does not meet the
digits of any social security number, an individual’s tax
                                                                    requirements of a secured claim. A claim may be unsecured in
identification number, or a financial account number, only the
                                                                    part to the extent that the amount of the claim is more than the
initials of a minor’s name, and only the year of any person’s
                                                                    value of the property on which a creditor has a lien.
date of birth. If a claim is based on delivering health care
goods or services, limit the disclosure of the goods or services
to avoid embarrassment or disclosure of confidential health         Offers to purchase a claim
care information. You may later be required to give more
                                                                    Certain entities purchase claims for an amount that is less than
information if the trustee or someone else in interest objects to
                                                                    the face value of the claims. These entities may contact
the claim.
                                                                    creditors offering to purchase their claims. Some written
Priority claim: A claim within a category of unsecured              communications from these entities may easily be confused
claims that is entitled to priority under 11 U.S.C. §507(a).        with official court documentation or communications from the
These claims are paid from the available money or property          debtor. These entities do not represent the bankruptcy court,
in a bankruptcy case before other unsecured claims are paid.        the bankruptcy trustee, or the debtor. A creditor has no
Common priority unsecured claims include alimony, child             obligation to sell its claim. However, if a creditor decides to
support, taxes, and certain unpaid wages.                           sell its claim, any transfer of that claim is subject to
                                                                    Bankruptcy Rule 3001(e), any provisions of the Bankruptcy
Proof of claim: A form that shows the amount of debt the
                                                                    Code (11 U.S.C. §§ 101 et seq.) that apply, and any orders of
debtor owed to a creditor on the date of the bankruptcy filing.
                                                                    the bankruptcy court that apply.
The form must be filed in the district where the case is
pending.                                                            PLEASE SEND COMPLETED PROOF(S) OF CLAIM
Redaction of information: Masking, editing out, or deleting
                                                                    TO:
certain information to protect privacy. Filers must redact or       If Proof of Claim is sent by mail, send to:
leave out information entitled to privacy on the Proof of
                                                                    Donlin, Recano & Company, Inc.
Claim form and any attached documents.
                                                                    Re: Cosmoledo, LLC, et al.
Secured claim under 11 U.S.C. § 506 (a): A claim backed             P.O. Box 199043
by a lien on particular property of the debtor. A claim is          Blythebourne Station
                                                                    Brooklyn, NY 11219
secured to the extent that a creditor has the right to be paid
from the property before other creditors are paid. The              If Proof of Claim is sent by Overnight Courier or Hand
amount of a secured claim usually cannot be more than the           Delivery, send to:
value of the particular property on which the creditor has a
lien. Any amount owed to a creditor that is more than the           Donlin, Recano & Company, Inc.
value of the property normally may be an unsecured claim.           Re: Cosmoledo, LLC, et al.
But exceptions exist; for example, see 11 U.S.C. § 1322(b)          6201 15th Avenue
and the final sentence of 1325(a).                                  Brooklyn, NY 11219
                                                                    Alternatively, your claim can be filed electronically on
                                                                    DRC’s website at:
                                                                    https://www.donlinrecano.com/Clients/mk/FileClaim

Do not file these instructions with your form.
20-12117-mew   Doc 182   Filed 11/25/20 Entered 11/25/20 11:10:00   Main Document
                                    Pg 22 of 26



                                    Exhibit 3

                            Administrative Claim Form
          20-12117-mew               Doc 182
                                       Filed 11/25/20 Entered 11/25/20 11:10:00                                         Main Document
                                                      Pg 23
United States Bankruptcy Court, Southern District of New Yorkof 26                                                    ADMINISTRATIVE EXPENSE PROOF
                                                                                                                               OF CLAIM
Fill in this information to identify the case (Select only one Debtor per claim form):

  Cosmoledo, LLC                     921 Broadway Bakery, LLC           1400 Broadway Bakery, LLC
   (Case No. 20-12117)                 (Case No. 20-12124)                 (Case No. 20-12131)
  Breadroll, LLC                     1800 Broadway Bakery, LLC          575 Lexington Avenue Bakery, LLC
   (Case No. 20-12118)                 (Case No. 20-12125)                 (Case No. 20-12132)
  688 Bronx Commissary, LLC          1535 Third Avenue Bakery, LLC      685 Third Avenue Bakery, LLC
   (Case No. 20-12119)                 (Case No. 20-12126)                 (Case No. 20-12133)
  95 Broad Commissary, LLC           2161 Broadway Bakery, LLC          370 Lexington Bakery, LLC
   (Case No. 20-12120)                 (Case No. 20-12127)                 (Case No. 20-12134)
  178 Bruckner Commissary, LLC       210 Joralemon Bakery, LLC          787 Seventh Avenue Bakery, LLC
   (Case No. 20-12121)                 (Case No. 20-12128)                 (Case No. 20-12135)
  8 West Bakery, LLC                 1377 Sixth Avenue Bakery, LLC      339 Seventh Avenue Bakery, LLC
   (Case No. 20-12122)                 (Case No. 20-12129)                 (Case No. 20-12136)
  NYC 1294 Third Ave Bakery, LLC     400 Fifth Avenue Bakery, LLC       55 Hudson Yards Bakery, LLC
   (Case No. 20-12123)                 (Case No. 20-12130)                 (Case No. 20-12137)

Proof of Administrative Expense Claim
Read the instructions before filling out this form. Pursuant to an Order of the Bankruptcy Court in the above-referenced chapter 11 cases, to have
claims arising during the period from September 10, 2020 through and including November 2, 2020 allowed as an administrative expense, this form
must be filed with Donlin, Recano & Company, Inc., so as to be received by December 30, 2020 at 4:00 p.m. (Prevailing Eastern Time).
Do not use this form to make a request for payment of an administrative expense under 11 U.S.C. § 503(b)(9).
Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
explain in an attachment.

Part 1:      Identify the Claim
1. Who is the current
   creditor?                    ______________________________________________________________________________________________
                                Name of the current creditor (the person or entity to be paid for this claim)

                                Other names the creditor used with the debtor ________________________________________________________

2. Has this claim been
   acquired from someone         No
   else?                         Yes. From whom? _____________________________________________________________________________


3. Where should notices         Where should notices to the creditor be sent?                       Where should payments to the creditor be sent? (if
   and payments to the                                                                              different)
   creditor be sent?
                                _________________________________________________                   ___________________________________________
  Federal Rule of               Name                                                                Name
  Bankruptcy Procedure
  (FRBP) 2002(g)                _________________________________________________                   ___________________________________________
                                Address                                                             Address

                                _________________________________________________                   ___________________________________________
                                City                         State       Zip Code                   City                 State        Zip Code

                                Contact Phone ___________________________________                   Contact Phone _______________________________

                                Contact Email ____________________________________                  Contact Email ________________________________

                                Uniform claim identifier for electronic payments in chapter 13 (if you use one):
                                __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __ __

4. Does this claim amend                                                                                           Filed on ___________________
                                 No
   one already filed?                                                                                                       MM / DD / YYYY
                                 Yes. Claim number on court claims registry (if known) _____________




                                       Administrative Expense Proof of Claim                                                                      page 1
           20-12117-mew                  Doc 182       Filed 11/25/20 Entered 11/25/20 11:10:00                           Main Document
5. Do you know if anyone                                          Pg 24 of 26
   else has filed an               No
   Administrative Expense          Yes. Who made the earlier filing? ____________________________________________
   proof of claim for this
   claim?
Part 2:       Give Information About the Claim
6. Do you have any
   number you use to
                                   No
   identify the debtor?
                                   Yes. Last 4 digits of the debtor’s account or any identification number used to identify the debtor: ___ ___ ___ ___
7. How much is the
Administrative Expense            $_____________________________.           Does this amount include interest or other charges?
Claim?                                                                       No
                                                                             Yes. Attach statement itemizing interest, fees, expenses, or other
                                                                                   charges required by Bankruptcy Rule 3001(c)(2)(A).
8. Basis for claim:               __________________________________________________________________________________

                                  __________________________________________________________________________________
                                  Attach redacted copies of any documents supporting the claim required by Bankruptcy Rule 3001(c).
                                  Limit disclosing information that is entitled to privacy, such as health care information.

Part 3:       Sign Below
The person completing this proof         Check the appropriate box:
of claim must sign and date it.           I am the creditor.
FRBP 9011(b).                             I am the creditor’s attorney or authorized agent.

If you file this claim electronically,    I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
FRBP 5005(a)(2) authorizes courts         I am a guarantor, surety, endorser, or other codebtor. Bankruptcy Rule 3005.
to establish local rules specifying
                                         I understand that an authorized signature on this Administrative Expense Proof of Claim serves as an
what a signature is.
                                         acknowledgment that when calculating the amount of the claim, the creditor gave the debtor credit for any
                                         payments received toward the debt.
A person who files a fraudulent
claim could be fined up to               I have examined the information in this Administrative Expense Proof of Claim and have a reasonable belief that
$500,000, imprisoned for up to 5         the information is true and correct.
years, or both. 18 U.S.C. §§ 152,        I declare under penalty of perjury that the foregoing is true and correct.
157, and 3571.
                                         Executed on date _____________________
                                                          MM / DD / YYYY
                                         _________________________________________________________________
                                         Signature
                                         Print the name of the person who is completing and signing this claim:
                                         Name       _________________________________________________________________________________
                                                    First name                  Middle name               Last name

                                         Title      _________________________________________________________________________________

                                         Company _________________________________________________________________________________
                                                 Identify the corporate servicer as the company if the authorized agent is a servicer.

                                         Address     _________________________________________________________________________________
                                                     Number                Street

                                                      ________________________________________________________________________________
                                                      City                                   State                       Zip Code
                                         Contact Phone __________________________                       Email __________________________________

     Facsimile, email, or electronic submissions will not be accepted. Claims shall be deemed filed when actually received by Donlin, Recano, &
   Company, Inc., as provided in the Instructions. To receive an acknowledgment of the timely submission of your claim, enclose a stamped, self-
                                  addressed envelope and copy of this Administrative Expense Proof of Claim form.



                                         Administrative Expense Proof of Claim                                                                       page 2
        20-12117-mew             Doc 182        Filed 11/25/20 Entered 11/25/20 11:10:00                Main Document
                                                           Pg 25 of 26




Instructions for Administrative Expense Proof of Claim
United States Bankruptcy Court

These instructions and definitions generally explain the law. In certain circumstances, such as bankruptcy cases that debtors
do not file voluntarily, exceptions to these general rules may apply. You should consider obtaining the advice of an attorney,
especially if you are unfamiliar with the bankruptcy process and privacy regulations.


  A person who files a fraudulent claim could be fined up
  to $500,000, imprisoned for up to 5 years, or both.
  18 U.S.C. §§ 152, 157 and 3571.




How to fill out this form                                            A Proof of Claim form and any attached documents
                                                                       must show only the last 4 digits of any social security
                                                                       number, individual’s tax identification number, or
 Fill in the caption at the top of the form.  You must fill in
                                                                       financial account number, and only the year of any
   the specific Debtor name and case number against which
                                                                       person’s date of birth. See Bankruptcy Rule 9037.
   your claim is being asserted. Indicate the Debtor against
   which you assert a claim by checking the appropriate box.
   If you are asserting claims against more than one Debtor,         For a minor child, fill in only the child’s initials and the
   you MUST file a separate proof of claim for each debtor             full name and address of the child’s parent or
                                                                       guardian. For example, write A.B., a minor child (John
 If the claim has been acquired from someone else,
   then state the identity of the last party who owned the             Doe, parent, 123 Main St., City, State). See Bankruptcy
   claim or was the holder of the claim and who transferred            Rule 9037.
   it to you before the initial claim was filed.


 Attach any supporting documents to this form.                     Confirmation that the claim has been filed
   Attach redacted copies of any documents that show that the
   debt exists.                                                     To receive confirmation that the claim has been filed, either
                                                                    enclose a stamped self-addressed envelope and a copy of this
                                                                    form or you may access the claims agent’s website
 Do not attach original documents because                          (www.donlinrecano.com/maisonkayserusa) to view the filed
   attachments may be destroyed after scanning.                     form.

 If the claim is based on delivering health care goods
   or services, do not disclose confidential health care            Understand the terms used in this form
   information. Leave out or redact confidential
   information both in the claim and in the attached                Administrative expense: Generally, an expense that arises
   documents.                                                       after a bankruptcy case is filed in connection with operating,
                                                                    liquidating, or distributing the bankruptcy estate.
                                                                    11 U.S.C. § 503.
        20-12117-mew             Doc 182        Filed 11/25/20 Entered 11/25/20 11:10:00                Main Document
                                                           Pg 26 of 26

Creditor: A person, corporation, or other entity to whom a          Offers to purchase a claim
debtor owes a debt.                                                 Certain entities purchase claims for an amount that is less than
Debtor: A person, corporation, or other entity who is in            the face value of the claims. These entities may contact
bankruptcy. Use the debtor’s name and case number as shown          creditors offering to purchase their claims. Some written
in the bankruptcy notice you received. 11 U.S.C. § 101 (13).        communications from these entities may easily be confused
                                                                    with official court documentation or communications from the
Information that is entitled to privacy: A Proof of Claim           debtor. These entities do not represent the bankruptcy court,
form and any attached documents must show only the last 4           the bankruptcy trustee, or the debtor. A creditor has no
digits of any social security number, an individual’s tax           obligation to sell its claim. However, if a creditor decides to
identification number, or a financial account number, only the      sell its claim, any transfer of that claim is subject to
initials of a minor’s name, and only the year of any person’s       Bankruptcy Rule 3001(e), any provisions of the Bankruptcy
date of birth. If a claim is based on delivering health care        Code (11 U.S.C. § 101 et seq.) that apply, and any orders of
goods or services, limit the disclosure of the goods or services    the bankruptcy court that apply.
to avoid embarrassment or disclosure of confidential health
care information. You may later be required to give more            PLEASE SEND COMPLETED ADMINISTRATIVE
information if the trustee or someone else in interest objects to   PROOF(S) OF CLAIM TO:
the claim.                                                          If Proof of Claim is sent by mail, send to:
Redaction of information: Masking, editing out, or deleting         Donlin, Recano & Company, Inc.
certain information to protect privacy. Filers must redact or       Re: Cosmoledo, LLC, et al.
leave out information entitled to privacy on the Proof of           P.O. Box 199043
Claim form and any attached documents.                              Blythebourne Station
                                                                    Brooklyn, NY 11219
Uniform claim identifier: An optional 24-character
identifier that some creditors use to facilitate electronic         If Proof of Claim is sent by Overnight Courier or Hand
payment.                                                            Delivery, send to:

                                                                    Donlin, Recano & Company, Inc.
                                                                    Re: Cosmoledo, LLC, et al.
                                                                    6201 15th Avenue
                                                                    Brooklyn, NY 11219
                                                                    Alternatively, your claim can be filed electronically on
                                                                    DRC’s website at:
                                                                    https://www.donlinrecano.com/Clients/mk/FileClaim
Do not file these instructions with your form.
